DETAILED ACTION

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claim limitations presented today, together when taken as a whole and claimed, are found to be novel and not obvious. Claims 1 – 20 are allowed.
The closest prior art of record, the combination of Lim et al. (U.S. Patent Publication No. 2007/0080288) and Cella et al. (U.S. Patent Publication No. 2018/0284735) discloses (Lim: Figs. 2, 3 and ¶0035-¶0044), that the context cognitive server 100 (i.e. a proxy) collects the signal from the sensor device 200 via the data transceiver 170, and the context inference part 123 infers the present context from the basic context information collected and forwards the inference to the expected service extractor 127. The expected service extractor 127 extracts services suitable for the present context inferred by the context inference part 123. The expected service extractor 127 extracts a group of expected services relevant to a user's present location and adjacent location based on information on the user's present location, or may extract a group of services based on the accumulated behavior pattern of the user for a certain period of time. The data transceiver 170 transmits a control command to the sensors 200 and transmits a control command of the operation mode (for example, sensing period and sensing data transmission period) determined by the context cognitive server 100 according to the context information, and transmits a control command to the control command interpreter 250. The control command interpreter 250 interprets the control command received from the context cognitive server 100 and transmits the interpreted data to the sensor controlling part 230. The sensor controlling part 230 controls an operation of the sensing part 210 according to the operation mode determined by the context cognitive server 100 through the interpreted data received from the control command interpreter 250. Cella teaches (Figs. 14, 15 and ¶00320-¶0331) that the sensor data is cached or buffered in a local cache  Cella discloses (¶1029-¶1033) the comparison of the sensor input signal with the stored fingerprints and associated states and outcomes in the library, and to generate a response if a match occurs accordingly. Cella discloses (Figs. 190-202 and ¶1835-¶1875) certain conventional communication architectures make use of proxy servers on the communication path between a client node and a server node.
However, none of the prior art of record discloses or suggests, alone or in combination, a method for caching of cognitive applications in a communication network comprising: computing a representation of a first input signal from a sensor device; computing a first handle value corresponding to the first input signal; transforming the representation of the first input signal using a cognitive processing model of an answer function to compute a first answer value; modifying, by a proxy, a content of a cache by storing the first answer value in association with the first handle value in the cache; computing, by the proxy, a candidate handle value corresponding to a second input signal; sending a representation of the second input signal to a cognitive server responsive to determining that the candidate handle value does not match the first handle value; receiving a second handle value for the second input signal, the second handle value computed by applying a handle function to the representation of the second input signal; receiving a second answer value corresponding to the representation of the second input signal, the second answer value being determined by transforming the representation of the second input signal using the cognitive processing model of the answer function to compute the first value; and modifying, by the proxy, the contents of the cache by storing, the second answer value in association with the second handle value in the cache.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574. The examiner can normally be reached on MONDAY - THURSDAY: 8AM-6PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 - If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. A. K./
Examiner, Art Unit 2456
/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456